Boehm, J. (dissenting).
I respectfully dissent. In my view, there are questions of fact concerning whether the parties completed a binding contract for plaintiff’s purchase of defendants’ property. It is well settled that the oral acceptance of a satisfactory written offer constitutes a binding contract (see, Tymon v Linoki, 16 NY2d 293, 298; see also, Marat Corp. v Abrams, 15 NY2d 1002; Read v Henzel, 67 AD2d 186). The majority would require a signed writing whenever the Statute of Frauds is implicated, but there is serious doubt that this has ever been the law in this State.
"In connection with the question of law we find cases in this court that hold that a binding contract is formed by an oral acceptance of a satisfactory written offer. (See Marat Corp. v. Abrams, 15 N Y 2d 1002 [1965], [revg] 20 AD2d 929.) In the case of Justice v. Lang (42 N. Y. 493 [1870]) our court enforced a contract for the sale of personalty which came within the Statute of Frauds. It did so on the basis of a writing signed by the defendant seller but not signed by the plaintiff buyer. An orally accepted promise to execute a lease was specifically enforced in the case of Pettibone v. Moore (75 Hun 461 [1894]). (See, also, Mason v. Decker, 72 N. Y. 595 [1878].) A realty contract was formed by an oral acceptance of a written offer *1123to sell in the case of Fox v. Hawkins (150 App. Div. 801, 804 [1912]).
"In a recent case similar to the one before us, a telephoned oral acceptance of a written offer was found to be sufficient ground for a specific performance decree against the offeror. (MacLaeon v. Lipchitz, 56 N.Y.S.2d 609, affd. 269 App. Div. 953 [2d Dept., 1945].)” (Tymon v Linoki, supra, at 298.)
The record reveals that, after the parties executed the original contract and addendum A thereto, plaintiff executed addendum B and forwarded it to defendants’ attorney. Defendants’ attorney, orally and by letter, advised plaintiff’s attorney that defendants accepted and would execute addendum B. While awaiting that ministerial act, plaintiff obtained defendant Rita Cimino’s written consent to the original contract and addendum B and forwarded a $5,000 deposit to defendants’ attorney, which under the original contract was due upon défendants’ acceptance of plaintiff’s purchase offer. Significantly, the $5,000 deposit has never been returned. Plaintiff alleges that the foregoing course of conduct constituted an oral acceptance of plaintiff’s offer, thereby completing a binding contract. Resolution of those factual contentions should await trial (see, Stark v Fry, 129 AD2d 237, 240). Summary judgment was properly denied. (Appeal from Order of Supreme Court, Monroe County, Stander, J. — Summary Judgment.) Present — Callahan, J. P., Pine, Fallon, Doerr and Boehm, JJ.